Order entered February 5, 1941, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Appeal from order entered October 15, 1940, dismissed. All concur. (The first above-mentioned order denies defendant’s motion to vacate the second order which granted plaintiff’s motion before opening of counsel to strike out certain parts of defendant’s answer and the counterclaim and putting the case over the term with $100 costs to plaintiff in a contract action.) Present — Crosby, P. J., Cunningham, Taylor, Harris and MeCurn, JJ.